DETAILED ACTION

Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/30/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1,2,4-6 and 8-10  are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,6 and 10 ,which include,
which include, an ophthalmologic apparatus having an OCT measurement unit and a corneal shape measurement unit and processing circuitry configured as an eyeball model generator configured to generate an eyeball model using the curvature radius distribution on the cornea and the processing circuitry further configured as a site specifying unit configured to specify traveling direction at the measurement high by performing ray tracing on the measurement light incident on each of a plurality of incident positions on the corneas based on a scanning by the optical scanner and the eyeball model and to specify positions corresponding to an intraocular site of the subject's eye in the traveling direction based on the data acquired using the measurement light and an eve refractometry unit including a light source and configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/25/2021